 Case 2:18-cv-08420-RGK-PJW Document 42 Filed 10/25/19 Page 1 of 1 Page ID #:255


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL

 Case No.       2:18-cv-08420-RGK-PJW; 2:18-cv-08423-RGK-PJW;              Date    October 25, 2019
                2:18-cv-08551-RGK-PJW; 2:18-cv-08555-RGK-PJW;
                2:18-cv-08556-RGK-PJW; 2:18-cv-08565-RGK-PJW;
                2:18-cv-08566-RGK-PJW; 2:18-cv-08568-RGK-PJW;
                2:18-cv-08569-RGK-PJW; 2:18-cv-08570-RGK-PJW;
                2:18-cv-08577-RGK-PJW; 2:18-cv-08578-RGK-PJW;
                2:18-cv-08579-RGK-PJW; 2:18-cv-08588-RGK-PJW;
                2:18-cv-08592-RGK-PJW; 2:18-cv-08723-RGK-PJW;
                2:18-cv-08730-RGK-PJW; 2:18-cv-08747-RGK-PJW;
                2:18-cv-08748-RGK-PJW; 2:18-cv-08749-RGK-PJW;
                2:18-cv-08750-RGK-PJW; 2:18-cv-08753-RGK-PJW;
                2:18-cv-08754-RGK-PJW; 2:18-cv-08759-RGK-PJW;
                2:18-cv-08760-RGK-PJW; 2:18-cv-08763-RGK-PJW;
                2:18-cv-08764-RGK-PJW
 Title          Related cases to In the Matter of Seizure of: Any and all funds held in Republic Bank of
                Arizona Accounts


 Present: The            R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
        Sharon L. Williams                   Not Reported               N/A
           Deputy Clerk                Court Reporter / Recorder      Tape No.
       Attorneys Present for Plaintiff:               Attorneys Present for Defendant:
              Not Present                                    Not Present
 Proceedings:         (IN CHAMBERS) Order re: Joint Ex Parte Application to Extend Time to
                      Respond to Complaint



        These Court has read and considered the ex parte applications filed on October 23, 2019. The
date to respond to the complaint is continued from October 28, 2019 to December 9, 2019.

         IT IS SO ORDERED.

                                                                                           :
                                                  Initials of Preparer




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page of 1
